Citation Nr: 0726555	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the veteran service 
connection for PTSD and assigned an initial evaluation of 30 
percent.  A rating decision of July 2004 increased the 
initial evaluation to 50 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran stated on multiple occasions that he receives 
treatment at the Miami VA Medical Center (VAMC) and the Miami 
Vet Center.  Although the veteran submitted some records from 
these facilities, it does not appear that VA has attempted to 
obtain the veteran's complete medical records from these 
facilities.  The latest record from the Miami VAMC is a 
single page of a treatment note dated February 2005 and, 
aside from a September 2001 letter supporting the veteran's 
claim, the latest record from the Miami Vet Center is dated 
June 2001.  Complete and current records from both facilities 
must be obtained.

The veteran's last VA examination was in May 2004.  On his 
September 2004 VA Form 9, the veteran stated that his 
medications had increased in dosage.  In December 2006, he 
stated that his condition had become worse and requested a 
new VA examination.  When the available evidence is too old 
for adequate evaluation of the veteran's current 
symptomatology, the duty to assist requires providing a new 
examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(holding a 23-month old psychiatric examination too remote in 
time to adequately support the Board's decision in an appeal 
for an increased rating).  The Board finds that a 
contemporaneous VA examination is necessary.

In October 2001, the veteran submitted a release for clinical 
records from Drs. Pianko and Bloom, but did not provide 
addresses.  The veteran should be asked to provide complete 
information and these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran for the complete 
addresses of Dr. Pianko and Dr. Bloom.  
These records should be associated with 
the claims file.  If these records 
cannot be obtained, then evidence of the 
attempts to obtain the records should be 
associated with the claims file and the 
veteran should be so informed.

2.  The veteran's current VA clinical 
records, whether treatment records or VA 
examination records, from February 2005 
to the present should be obtained.  If 
there are any VA treatment or 
examination records prior to February 
2005 which have not been associated with 
the claims file, those VA records should 
be obtained.  If these records cannot be 
obtained, then evidence of the attempts 
to obtain the records should be 
associated with the claims file and the 
veteran should be so informed.

3.  The veteran's current Miami Vet 
Center clinical records from June 2001 
to the present should be obtained.  If 
there are any VA treatment or 
examination records prior to June 2001 
which have not been associated with the 
claims file, those records should be 
obtained.  If these records cannot be 
obtained, then evidence of the attempts 
to obtain the records should be 
associated with the claims file and the 
veteran should be so informed.

4.  Ask the veteran whether he was 
treated for PTSD at any other VA 
facilities or by any other private 
providers.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of the attempts to obtain the 
records should be associated with the 
claims file.

5.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examination should 
specifically address the degree of 
social and occupational impairment 
caused by the veteran's PTSD.  A current 
Global Assessment of Functioning (GAF) 
scale score should be provided.  The 
claims folder should be available for 
review in conjunction with the 
examination.  The examiner should also 
indicate the effect, if any, that the 
veteran's PTSD has on his employability.  
All findings, and the reasons and bases 
therefore, should be set forth in detail

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



